     Case 3:18-cr-00356-S Document 91 Filed 09/09/19               Page 1 of 21 PageID 517


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║

                               UNITED STATES’ TRIAL BRIEF

        NOW COMES the United States of America and respectfully submits this Trial Brief to

aid the Court in presiding over the upcoming trial of United States v. Thomas D. Selgas et al.

                               I. PROCEDURAL BACKGROUND

        The trial of United States v. Thomas D. Selgas et al. is scheduled to begin on this Court’s

September 23, 2019 docket. Thomas Selgas, Michelle Selgas and John Green are charged with

one count of conspiring to defraud the United States, in violation of 18 U.S.C. § 371 (Klein).

Thomas Selgas and Michelle Selgas are also each charged with tax evasion, in violation of 26

U.S.C. § 7201.

                          II. STATEMENT OF ANTICIPATED FACTS

        The evidence at trial will show that Thomas Selgas, Michelle Selgas and John Green

engaged in a scheme to defraud the United States by impairing and impeding the lawful function

of the Internal Revenue Service (“IRS”) from December 2005 up to August 2017. During the

timeframe of the conspiracy, Thomas and Michelle Selgas owed a tax debt to the IRS. Instead of

paying the taxes that they owed, the Selgases, with Green’s help, hid their money and assets

from the IRS.




                                                 1
      Case 3:18-cr-00356-S Document 91 Filed 09/09/19                 Page 2 of 21 PageID 518


                                             2005 Tax Debt

          In and around 2003, Thomas Selgas co-founded MyMail, Ltd. (“MyMail”), an

intellectual property development and licensing partnership. In 2005, there were 17 partners of

MyMail, including Thomas Selgas and his wife, Michelle Selgas.1 Thomas Selgas had a 2%

partnership interest and Michelle Selgas had a 26% partnership interest in MyMail.

          During the tax year 2005, MyMail settled various lawsuits against internet service

providers for approximately $11 million ($6.8 million after attorneys’ fees). MyMail’s

accountant originally prepared the tax return for MyMail, an IRS Form 1065 (U.S. Return of

Partnership Income), and sent the corresponding Schedule K-1s (Partner’s Share of Income,

Deductions, Credits, etc.) to each partner reporting their share of MyMail’s income. The original

K-1s reported business income to Michelle Selgas in the amount of $1,559,411 and business

income to Thomas Selgas in the amount of $117,187. Furthermore, in 2005, Michelle Selgas

received approximately $1 million and Thomas Selgas received $82,000 in distributions and

withdrawals from MyMail. Despite earning this money and receiving large distributions, the

Selgases did not file a valid, personal income tax return for 2005 nor did they pay the tax due on

their over $1.5 million in earned income.

          The tax debt for tax year 2005 for Michelle and Thomas Selgas, as of July 25, 2019, is

approximately $979,000.

                                         1998 to 2002 Tax Debt

          When the Selgases received the $1.1 million in 2005, they already owed outstanding tax

debt for the years 1998 through 2002. For 1998 through 2002, the Selgases did not file valid tax

returns so the IRS conducted an examination and assessed taxes against the Selgases pursuant to



1
    Eight of those partners were family trusts related to one individual partner.
                                                    2
    Case 3:18-cr-00356-S Document 91 Filed 09/09/19                Page 3 of 21 PageID 519


substitute for return procedures, 26 U.S.C § 6020(b). The Selgases tax liabilities for these years

stem mainly from Thomas Selgas’ work at another company that he co-founded, Chipdata.

       In response to collection action by the IRS to collect this tax debt, the Selgases, with the

help of John Green, contested the collection efforts in Tax Court. In September 2005, after a

hearing and briefing, the Tax Court ruled against Michelle Selgas and ordered that the IRS may

proceed with the collection action as determined in the notice of determination concerning

collection action for 1997-2001.2 Michelle Selgas appealed the decision to the Fifth Circuit,

which affirmed without opinion, the Tax Court’s decision. Selgas v. Commissioner, 209 Fed.

Appx. 383 (5th Cir. Dec. 11, 2006), cert. denied 551 U.S. 1103 (2007).

       Thomas Selgas filed a separate petition in Tax Court for his 2002 tax debt. In November

2005, after a hearing and briefing, the Tax Court ruled that Thomas Selgas also owed taxes for

tax year 2002. Thomas Selgas appealed the Tax Court decision to the Fifth Circuit, which

affirmed in a written opinion in January 2007. Indeed, the Fifth Circuit found that:

       Selgas’s arguments are utterly lacking in merit and, as an aside his conduct in this
       litigation appears to have been inconsistent with that of a litigant endeavoring to aid in
       the truthful and efficient resolution of contested issues of facts and law. We have no
       sympathy for Selgas’s behavior or his arguments in defense of what appears to have been
       a brazen attempt to avoid a few thousand dollars in legitimate tax liability.

Selgas v. Commissioner, 475 F.3d 697, 701 (5th Cir. 2007), cert. denied 552 U.S. 824 (2007).

       For their 1998 through 2002 tax debt, the Selgases owe approximately $130,000.

                            The Scheme to Impair and Impede the IRS

       When the Selgases received their windfall from the MyMail settlement, they did not pay

the taxes that they owed on the $1.5 million nor did they pay their back taxes from 1998-2002.


2
  The Tax Court petition filed separately by Thomas Selgas for 1997-2001 was dismissed for
lack of jurisdiction in November 2005.


                                                 3
    Case 3:18-cr-00356-S Document 91 Filed 09/09/19               Page 4 of 21 PageID 520


Instead, the Selgases transferred their $1 million to a precious metal dealer, Dillon Gage, and

purchased over 7,000 American Eagle gold coins to hide the money from the government.3

       Not only did the Selgases fail to pay their owed taxes, the Selgases did not truthfully and

accurately report their income to the IRS. While MyMail originally filed tax returns that reported

the net settlement proceeds, Thomas Selgas and John Green caused MyMail to file a second tax

return for 2005 that significantly underreported the settlement proceeds. On this second Form

1065, Selgas and Green caused MyMail to espouse a “lawful money” theory that devalued the

settlement proceeds, for IRS reporting purposes, to correspond to the face value of gold coins,

not the fair market value of the coins.4 Selgas and Green then caused false K-1s to be issued to

the MyMail partners.5

       Despite receiving the original K-1s that reflected income over $1.5 million, the Selgases

did not file a valid, personal income tax return for 2005. Again with Green’s help, the Selgases




3
 Notably, precious metal dealers are not required to report a customer’s sale of American Eagle
gold coins to the IRS (unlike other coins that do carry reporting requirements).
4
  For instance, if the Defendants earned $1,000 and used that $1,000 to purchased two .25oz $10
American Eagle gold coins (each coin with a fair market of $500). The Defendants would argue
that their income was only $20 (two $10 American Eagle gold coins) not the $1,000 that they
earned. Unsurprisingly, courts have repeatedly found this to be a meritless theory. See Mathes v.
Commissioner, 576 F.2d 70, 71 (5th Cir. 1978)(“[t]axpayer’s attempt to devalue the Federal
Reserve notes they received as income is, therefore, not lawful under the laws of the United
States.”)
5
 In response to an IRS audit, MyMail filed a complaint in the District Court of the Eastern
District of Texas arguing, among other things, that MyMail was entitled to a “currency fee”
deduction on the “basis that American Eagle gold and Liberty silver coins are lawful money.”
After motions for summary judgment, in September 2011, the District Court ordered that
MyMail was not entitled to a currency fee deduction for 2005. MyMail then appealed to the Fifth
Circuit. Although MyMail had waived its right to appeal on the merit of the currency fee
deduction issue, in January 2013, the Fifth Circuit stated that “courts have long held that such
arguments are frivolous.” (GX 66).


                                                 4
   Case 3:18-cr-00356-S Document 91 Filed 09/09/19                 Page 5 of 21 PageID 521


submitted to the IRS a “Statement in Lieu of a 1040” that reflected the income reported on the

false K-1. On this “Statement in Lieu of a 1040” the Selgases and Green significantly devalued

the Selgases’ income from over $1,500,000 to $176,640.

       To spend their significant earnings now in gold coins, the Selgases would redeem the

coins, i.e. sell the coins back to Dillon Gage. Dillon Gage would write a check to Thomas Selgas

for the purchase of the coins at the fair market value, and Selgas would deposit the redemption

check into Green’s IOLTA. Green would, then, pay the Selgases’ credit card bills through his

IOLTA. Throughout the years, as the Selgases received additional funds, whether through

MyMail, gold coin redemption or elsewhere, they continued to deposit their money into Green’s

IOLTA and continued to fail to file valid, tax returns. By conducting their affairs in this manner,

the Selgases were able to keep money out of bank accounts in their names and impair and

impede the IRS in the assessment, ascertainment and collection of taxes.

       Additionally, the Selgases, with Green’s help, purchased and sold real estate using gold

coins in attempts to evade IRS collection and assessment, transferred their personal residence out

of their name and into a trust, and Thomas Selgas caused distributions from his IRA in gold

coins, attempted to cause the filing of false IRS Forms 1099, and did not report truthfully the

distribution to the IRS.

                                    III. OFFENSE CHARGED

       A. Conspiracy to Defraud the Government

       The Indictment charges Thomas Selgas, Michelle Selgas and John Green with conspiracy

to defraud the United States. Title 18, United States Code, Section 371 provides, in relevant part:

       If two or more persons conspire to defraud the United States, or any agency
       thereof in any manner or for any purpose, and one or more of such persons do any
       act to effect the object of the conspiracy, each shall be guilty of an offense against
       the United States.

                                                 5
   Case 3:18-cr-00356-S Document 91 Filed 09/09/19                 Page 6 of 21 PageID 522



       To establish a violation pursuant to § 371, the government must prove: (1) that two or

more persons agreed to defraud the United States; (2) that at some point during the existence of

the conspiracy or agreement, one of the members of the conspiracy knowingly performed one of

the overt acts charged in the indictment in order to accomplish the object or purpose of the

agreement; and (3) that the defendant had the intent to defraud the United States. See United

States v. Yamin, 868 F.2d 130, 133 (5th Cir. 1989). It is noted that a tax due and owing is not an

element of a § 371 charge.

               1. Agreement

       Proof of a written document or express agreement evidencing the conspiracy is rarely

possible and is not required. See United States v. Aubin, 87 F.3d 141, 145 (5th Cir. 1996)(internal

citations omitted)(“it is not necessary that the evidence show an express or formal agreement;

evidence of a tacit understanding is sufficient”); see also United States v. Martin, 790 F.2d 1215,

1219 (5th Cir.1986)(“no express agreement to violate the law need to be shown and the

conspiracy may be proven by showing that the defendant conspired with one or more others…to

achieve an illegal purpose.”).“The existence of a conspiracy may be proved by circumstantial

evidence and may be inferred from concert of action.” United States v. Yamin, 868 F.2d at 133.

“Since conspiracy is a crime which by its nature tends to be secret, the agreement is seldom

susceptible to direct proof.” United States v. Perez, 489 F.2d 51, 61 (5th Cir. 1973).

       Here, the existence of a conspiracy is shown through the Defendants’ concert of action.

Thomas Selgas and Michelle Selgas received a large settlement from their interest in MyMail.

With John Green’s help, they caused MyMail to file a false tax return and then attempted to hide

their share of the settlement through gold coins and Green’s IOLTA. During this time, the




                                                 6
   Case 3:18-cr-00356-S Document 91 Filed 09/09/19                  Page 7 of 21 PageID 523


Selgases and Green knew that the Selgases owed taxes, but refused to pay or truthfully deal with

the IRS and continued to conduct their affairs in ways to impair and impede the IRS.

               2. Overt Act

       The term “overt act” simply means some type of outward objective action performed by

one of the members of the conspiracy which evidences that conspiracy. And, in this regard, the

government is not required to prove beyond a reasonable doubt all of the overt acts alleged in the

indictment; proof that at least one overt act was committed in furtherance of the conspiracy is

sufficient. Furthermore, the government may prove at trial overt acts that are not charged in the

indictment. See United States v. Johnson, 575 F.2d 1347, 1357 (5th Cir. 1978)

       “It is settled law that overt acts charged in an indictment for conspiracy need not be

criminal; rather, they may be non-criminal acts which further the conspiracy.” United States v.

Willis, 585 F.2d 203, 207 (5th Cir. 1978); see Iannelli v. United States, 420 U.S. 770, 786

(1975)(an overt act can be innocent in nature, provided it furthers the purpose of the conspiracy).

       Here, among other acts, Thomas Selgas, Michelle Selgas and John Green (1) caused

MyMail to file a false 2005 tax return and caused the issuance of false K-1s to the MyMail

partners; (2) caused the transfer of $1 million to purchase gold coins; (3) redeemed the gold

coins and deposited the proceeds into Green’s IOLTA; (4) deposited other monies belonging to

the Selgases into Green’s IOLTA; and (5) paid the Selgases credit card bills from the IOLTA.

Proof of any of these acts—or any of the many other acts taken by the Defendants in furtherance

of the conspiracy—will suffice to satisfy the overt-act requirement.

               3. Intent

       The intent required to prove the conspiracy is the intent to impede, impair or obstruct the

ability of the IRS to ascertain, compute, assess or collect the Selgases’ true tax liability. As noted



                                                  7
   Case 3:18-cr-00356-S Document 91 Filed 09/09/19                  Page 8 of 21 PageID 524


above, proof of the requisite intent may be established entirely by circumstantial evidence. See

United States v. Schmick, 904 F.2d 936, 941 (5th Cir. 1990). While the prosecution must show

knowledge of and intent to join the conspiracy beyond a reasonable doubt, United States v.

Bland, 653 F.2d 989, 996 (5th Cir.), cert. denied, 454 U.S. 1055 (1981), it need not show that

each defendant knew all the details of the conspiracy. United States v. Parrish, 736 F.2d 152,

157 (5th Cir.1984).

       Here, the evidence will show that the Selgases and Green knew from the IRS, the courts

and even the local county appraisal office that their “gold standard” theory was repeatedly

rejected. Despite this, the Selgases and Green continued to send the IRS documents that

understated their income, continued to assert positions contrary to court decisions, and handled

their affairs in a ways to impair and impede the IRS in the ascertainment, assessment and

collection of taxes, including using Green’s IOLTA to hide the Selgases’ money.

       B. Tax Evasion for 1998 through 2002 and 2005

       The indictment charges Thomas Selgas and Michelle Selgas each with one count of tax

evasion, in violation of 26 U.S.C § 7201. The crime of tax evasion has three essential elements:

(1) existence of a tax deficiency; (2) willfulness; and (3) an affirmative act constituting evasion

or attempted evasion of the tax. United States v. Bishop, 264 F.3d 535, 545 (5th Cir. 2001).

             1. Existence of a tax deficiency

       While the government must demonstrate the existence of a tax deficiency beyond a

reasonable doubt, it need not prove the deficiency with mathematical certainty. Id. Thomas

Selgas was charged with evasion of payment of taxes for years 1998 through 2002 and 2005, and

Michelle Selgas was charged with evasion of payment for taxes for years 1998 through 2001 and

2005. As explained above, there exists a substantial tax deficiency. Certified IRS Records, Tax



                                                  8
   Case 3:18-cr-00356-S Document 91 Filed 09/09/19                    Page 9 of 21 PageID 525


Court decisions and Fifth Circuit opinions and judgments will prove the existence of a tax

deficiency.

              2. Affirmative Act

        An affirmative act includes “any conduct, the likely effect of which would be to mislead

or to conceal.” See Spies v. United States, 317 U.S. 492, 499 (1943). The government must prove

an affirmative act and cannot rely solely upon a failure to act or failure to file a tax return. Id.;

United States v. Masat, 896 F.2d 88, 97–99 (5th Cir. 1990). Here, as stated above, there were

many affirmative acts taken by Thomas Selgas and Michelle Selgas in an effort to mislead the

IRS and to conceal their money and other assets from possible collection.

              3. Willfulness

        The Supreme Court has defined willfulness as the “voluntary, intentional violation of a

known legal duty.” United States v. Pomponio, 429 U.S. 10 (1976); United States v Garcia, 762

F.2d 1222, 1224 (5th Cir. 1985). That is to say, a defendant is willful if he knew what his duty

was under the law, and he acted or failed to act with the specific intent to violate the law. If,

however, a defendant has a good faith misunderstanding or mistaken view of the law, he is not

willful. See Cheek v. United States, 498 U.S. 192 (1991).

        Willfulness is rarely subject to direct proof and generally must be inferred from the

circumstantial evidence. The government may prove knowledge of the duty to file accurate

returns and pay taxes through facts and circumstances, such as defendant’s tax history, notice

and correspondence from the IRS, courts and others. See, e.g., United States v. Barnett, 945 F.2d

1296, 1299 (5th Cir. 1991)(permitting jury to consider pattern of non-filing). Moreover, a

defendant's attitude toward the IRS is probative of willfulness. Indeed, evidence of a defendant's

personal philosophy and activity as a tax protester is relevant and material to the question of



                                                   9
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                  Page 10 of 21 PageID 526


intent. See United States v. Reed, 670 F.2d 622, 623 (5th Cir. 1982) (“Evidence of a person's

philosophy, motivation and activities as a tax protester is relevant and material to the issue of

intent.”); see also United States v. Brown, 591 F.2d 307 (5th Cir. 1979) (defendant's “status as a

tax protester and the statements he made regarding the payment of taxes buttressed the

circumstantial evidence on the willfulness of his actions”).

       The government anticipates that the Defendants will argue that they had a good faith

subjective belief that they did not owe additional taxes based on their “lawful money” theory.

This theory, and the other theories asserted by the Defendants over the years, as a matter of law

are incorrect and a defendant has no right to argue that these mistaken theories are correct

statements of the law. The Defendants may, however, argue that they in good faith believed in

this incorrect theory. The jury must determine whether the Defendants in fact had a good faith

belief or whether the Defendants were merely trying to create an excuse to avoid their legal duty

to pay taxes.

       The evidence will show the Defendants did not possess a good faith subjective belief

based upon a misunderstanding of the tax law. Rather the Defendants repeatedly defied the tax

laws despite being told by the IRS and other authorities that their position was frivolous. The

Defendants’ adoption of the “lawful money” theory was simply the latest chapter in their

ongoing efforts to cheat the United States.

                IV. POTENTIAL EVIDENTIARY ISSUES

       Below is a brief summary of the types of evidence upon which the government intends to

rely and the possible legal issues that may arise in offering such testimony. In each instance, the

government submits that the evidence it intends to offer is admissible under the Federal Rules of

Evidence.



                                                 10
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                Page 11 of 21 PageID 527


       A. Statements by a Party Opponent

       During its case-in-chief, the United States will present statements by Thomas Selgas,

Michelle Selgas and John Green. Such statements are admissions and as such they are

substantive evidence and not hearsay. Such statements are admissible under Rules 801(A) and

801(d)(2)(A) of the Federal Rules of Evidence. Here, the Defendants sent multiple letters to the

IRS, submitted filings in Tax Court and to the Henderson County Appraiser’s Office, emailed

MyMail partners, and sent emails and other correspondence in their real estate dealings. All such

correspondence, if offered by the Government, is admissible as a statement of a party opponent.

       B. Co-Conspirators Statements

       Furthermore, statements made by co-conspirators in furtherance of a conspiracy are not

hearsay. Fed. R. Evid. 801(d)(2)(E). In order for a co-conspirator statement to be admitted as

non-hearsay the government, as the party seeking to admit the statement, must prove by a

preponderance of the evidence “(1) the existence of a conspiracy, (2) [that] the statement was

made by a co-conspirator of the party, (3) [that] the statement was made during the course of the

conspiracy, and (4) [that] the statement was made in furtherance of the conspiracy.” United

States v. Delgado, 401 F.3d 290, 298 (5th Cir. 2005) (quoting, among other cases, United States

v. Robinson, 367 F.3d 278, 291–92 (5th Cir. 2004)).

       C. Defendants’ Admission of his Own Out-of-Court Statements

       Although the Government may offer statements by the Defendants as admissions, the

Court should preclude the Defendants from seeking to introduce their out-of-court statements

into evidence. It is well-established that such statements are hearsay pursuant to Rule 801, and

are not “admissions by a party opponent” pursuant to Rule 801(d)(2) when offered by the party

himself, rather than the party’s “opponent.” See United States v. Sanjar, 853 F.3d 190, 204 (5th



                                                11
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                 Page 12 of 21 PageID 528


Cir. 2017). Accordingly, the Court should preclude the Defendants from seeking to introduce

their own out-of-court statements.

       D. Documentary Evidence

       Although the government expects that the Defendants will stipulate to the admissibility of

many of the documents discussed below, the government will briefly address their admissibility

notwithstanding anticipated stipulations.

               1. Business Records

       The government intends to introduce business records in its case-in-chief. These records

include bank account records, vehicle loan and payment records from VW Credit, Inc., gold

transaction records and correspondence from Dillon Gage (the precious metals dealer), IRA

records and correspondence from Equity Trust, electric company records from Trinity Valley

Electric Company, real estate transactions records and correspondence from United Country,

Republic Title of Texas, and Infinite Title Solutions. These documents are records of a regularly

conducted activity pursuant to Fed. R. Evid. 803(6) and thus are an exception to the rule

excluding hearsay.

       Business records are generally admissible as an exception to the hearsay rule. Fed. R.

Evid. 803(6). The party seeking to admit the records must show, either through a live witness or

a certification that complies with the requirements of Rule 902(11) that: (1) the record was made

at or near the time by, or from information transmitted by, a person with knowledge; (2) the

record was kept in the course of a regularly conducted business activity; and (3) it was the

regular practice of that business activity to make the record. United States v. Ned, 637 F.3d 562,

569 (5th Cir. 2011). “There is no requirement that the witness who lays the foundation for the

admission of a record under the business records exception of the hearsay rule be the author of



                                                12
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                   Page 13 of 21 PageID 529


the record or be able to personally attest to its accuracy.” United States v. Armstrong, 619 F.3d

380, 384-85 (5th Cir. 2010). Instead, a proper witness is one who can explain the record-keeping

system of the organization and attest that the requirements of the business records exception are

met. United States v. Jones, 554 F.2d 251, 252 (5th Cir. 1977).

       Rather than calling various custodians of records to testify, the government plans to admit

the evidence as self-authenticating pursuant to Rule 902(11). These records were made available

to the defense in discovery and appropriate certifications have been provided. Consistent with

Rule 902(11)’s requirements, the government provided notice of its intent to proceed in this

matter on June 26, 2019.

               2. Certified Copies of Public Records

       The government anticipates offering into evidence a number of certified copies of certain

public records, including: MyMail formation documents from the Secretary of State; Tax Court,

District Court for the Eastern District of Texas and Fifth Circuit filings, opinions and judgments;

land records from Henderson County; records from the Henderson County Appraiser’s Office;

and certification of Green’s bar license from the State Bar of Texas. Certified copies of public

records require no extrinsic evidence of authenticity for admissibility. See Fed. R. Evid. 902 (1),

(2), (4); see also Fed. R. Evid. 803(8) (public records), (14) (interest in property).

               3. IRS Service Center Records

       The government intends to offer documents from the IRS Service Center through an IRS

witness. These documents will include the Selgases’ tax history from 1998 to the present,

Green’s tax history from 2000 to the present, records from the IRS exam files for both Thomas

and Michelle Selgas for 1998 through 2002 and 2005, MyMail 2005 tax returns and related audit

papers, letters sent to and from the Selgases and Green, and other IRS records, which are



                                                  13
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                   Page 14 of 21 PageID 530


admissible under Rules 803(6), (8) and 902(4), (11). During the IRS witness’s testimony, the

government also intends to offer certificates of lack of records for Green and the Selgases, which

are admissible under 803(10) and 902(4), (11).

               4. Documents from Search Warrant

       The government intends to offer certain documents that were recovered from an executed

search warrant in 2004 at the office of American Rights Litigators (“ARL”). Thomas Selgas was

a client of ARL; client number 82. During a search of the office of ARL, Thomas Selgas’ client

file was seized. The government intends to offer into evidence materials found within Thomas

Selgas’ client file including: (1) IRS Notices of Deficiencies from 1997-2001 for both Thomas

Selgas and Michelle Selgas; (2) letters from Financial Institutions regarding back-up

withholdings; and (3) various correspondence from the IRS regarding the Selgases’ position on

taxes. The government intends to call former IRS Special Agent F. Cameron Lalli to authenticate

the records. These are records are non-hearsay as they will be used to prove the Selgases’

knowledge and receipt of the records.

               5. Photocopies

       Many of the documents that the government intends to offer into evidence are

photocopies of documents. Under Federal Rule of Evidence 1003, a duplicate, such as a

photocopy, has the same status as an original, unless there is a genuine question as to the

authenticity of the original, or it would be unfair to admit the duplicate in lieu of the original.

The government does not anticipate that either of these exceptions will apply to any of the

records introduced in this case.




                                                  14
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                 Page 15 of 21 PageID 531


       E. Charts and Summaries

       As part of its case-in-chief, the government intends to offer a number of summary

exhibits. Federal Rule of Evidence 1006 provides:

       A proponent may use a summary, chart, or calculation to prove the content of voluminous
       writings, recordings, or photographs that cannot be conveniently examined in court. The
       proponent must make the originals or duplicates available for examination or copying, or
       both, by other parties at a reasonable time and place. The court may order the proponent
       to produce them in court.

Fed. R. Evid. 1006. Rule 1006 “allows for the admission of summaries when (1) the evidence

previously admitted is voluminous and (2) review by the jury would be inconvenient.” United

States v. Bishop, 264 F.3d 535, 547 (5th Cir. 2001). “Summary evidence must have an adequate

foundation in evidence that is already admitted, and should be accompanied by a cautionary jury

instruction.” Id. In order to minimize the risk of prejudice from such evidence, the defense must

be afforded the full opportunity to cross-examine the sponsoring witness. See id.

       The government intends to introduce summary charts under Rule 1006 to summarize the

IOLTA bank account records, specifically to show transfers between the accounts and

expenditures from the accounts. The government also intends to introduce summaries of the gold

transactions at Dillon Gage. These charts will be particularly helpful for the jury to understand

the scheme and the flow of funds throughout the accounts. This information was reported in the

bank statements or the Dillon Gage records, which are admissible as business records pursuant to

Rule 803(6) and have been certified as authentic pursuant under Rule 902(11). The summary

charts will set forth the relevant data from the admissible records in a manner that will make the

otherwise voluminous records more convenient for examination by the jury. The government has

provided copies of the proposed charts to the Defendants. Any additional charts or changes to

the charts will be provided to counsel in advance of trial.



                                                 15
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19               Page 16 of 21 PageID 532


       The government also intends to introduce summary charts under Rule 1006 to summarize

the income tax liability for each year from 1998 through 2002 and 2005. The 1998 through 2002

tax liabilities are shown through the IRS Account Transcripts, IRS audit records and

correspondence, Tax Court decisions and Fifth Circuit opinions. The 2005 tax liability will be

calculated by IRS Revenue Agent Deborah Simmons and will be shown through the original

MyMail Schedule K-1, the District Court Judgment, the Fifth Circuit Opinion, and other IRS

records. The summary charts will set forth the relevant data from the IRS records in a manner

that will make the otherwise voluminous records more convenient for examination by the jury.

The United States has provided a copy of the proposed summaries to the Defendants’ counsel.

       The information included in each of these summary exhibits is derived from admissible

evidence and from exhibits the government intends to introduce at trial. The government

previously made available to the Defendants the documents underlying these summary charts. In

addition, copies of these underlying documents will be marked as exhibits. The government will

establish the accuracy of these summary charts through the testimony of the agent who has

reviewed them. As such, the summary charts are properly admissible into evidence.

       F. Summary Witnesses

       Federal Rule of Evidence 1006 “does not specifically address summary witnesses or

summarization of trial testimony.” United States v. Nguyen, 504 F.3d 561, 572 (5th Cir. 2007),

quoting United States v. Fullwood, 342 F.3d 409, 413 (5th Cir. 2003). The use of a summary

witness has been generally upheld, especially in complex cases or where large number of

exhibits may generate confusion for the jury. United States v. Gray, 507 F. 2d 1013, 1017-18

(5th Cir. 1975) (upholding government’s use of expert summary witness in tax evasion case).




                                               16
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                  Page 17 of 21 PageID 533


       “Witness summaries do not, of themselves, constitute evidence in the case but only

purport to summarize the documented and detailed evidence already submitted.” United States v.

Lavergne, 805 F.2d 517, 522 (5th Cir. 1986), quoting United States v. Diez, 515 F.2d 892, 905

(5th Cir. 1975). The Court should permit a full scope of cross-examination by the defense. Id.

       In this case, the government will present an IRS Revenue Agent as a summary witness to

summarize limited categories of evidence—not merely to recap for the jury evidence already

presented. In particular, to assist the jury in the examination of the bank records, the precious

metal records, the income tax records and other evidence that will be introduced to prove the

charges in the indictment, the government intends to rely on IRS Revenue Agent Deborah

Simmons. The agent will summarize the bank records and introduce summary charts that show

the deposits into, and expenditures from, the IOLTAs. This testimony is necessary to show the

flow of funds through the accounts to further the charged conspiracy in this case.

       The government will also present the IRS Revenue Agent to present the calculation of the

Selgases’ tax debt. See United States v. Gray, 507 F. 2d at 1018 (the summary witness opinions

“were not binding upon the jury but were meant to be helpful and were entitled to such weight as

the jury might see fit to accord them; that the jury was bound by the judge's instructions as to the

law, while the questions of criminal intent, willfulness, good faith and other questions of fact

were left for the jury to determine.”); see United States v. Johnson, 319 U.S. 503, 519 (1943).

       G. Rule on Witness Sequestration

       The United States requests that the case agent and summary witness referred to in the

previous subsection be exempted from Rule 615’s sequestration as designated representatives of

the United States. Fed. R. Evid. 615(2); United States v. Alvarado, 647 F.2d 537, 540 (5th Cir.

1981). The government requests that all other potential witnesses for both the United States and



                                                 17
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                   Page 18 of 21 PageID 534


the defense be excluded from the courtroom and prohibited from discussing the evidence

introduced during the trial.

       H. Expert Witnesses

       The government may call an expert witness to describe IOLTAs to the jury. As disclosed

in the government’s notice under Fed. R. Crim. P. 16(a)(1)(G), the government may call James

Ehler from the State Bar of Texas to describe the purpose and requirements of IOLTAs. Mr.

Ehler is expected to testify that using IOTLAs to hide money from the government is an

improper use of an IOLTA.

       In response to the government’s notice, counsel for Green provided notice of his intent to

call, as needed, Judge Overstreet to discuss IOLTAs. Counsel has promised a copy of Judge

Overstreet’s curriculum vitae (and first name), but as of the date of filing this brief, neither has

been provided. Depending on Judge Overstreet’s qualification and background, the government

may file additional briefing on this issue.

       Furthermore, on September 4, 2019, counsel for Green sent notice to the government of

his intent to call Dr. Glass if the court allows the admission of Green’s tax filing history. On that

same day, Green’s counsel filed notice under seal with the Court. Notably, counsel for Green

provided no report of examination, no bases for the opinion, nor a copy of Dr. Glass’s

curriculum vitae (or even a first name). See Fed. R. Crim. P. 16(a)(1)(F) and (G). The

government has requested such materials, but as of the date of this filing, none have been

provided. The government contends, among other things, that this notice is untimely and

insufficient. The government will likely file additional briefing regarding this witness once

defense provides the required information.




                                                  18
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                  Page 19 of 21 PageID 535


       I. Improper Use of Law Enforcement Reports of Interview

       The discovery in this case includes numerous interview reports from the IRS. Such

reports cannot be used as the basis to impeach witness testimony nor can they be published to the

jury. Statements of witnesses, as set forth in interview reports, are not the statements written or

adopted by the witnesses, and therefore cannot be used to impeach.

       Law enforcement interview reports are not statements of the witness under the Jencks

Act, which defines a statement as “a written statement made by said witness and signed or

otherwise adopted or approved by him”; a recording or transcription that “is a substantially

verbatim recital of an oral statement made by said witness and recorded contemporaneously”; or

a statement made by a witness to the grand jury. See 18 U.S.C. § 3500(e). The Supreme Court

has held that “summaries of an oral statement which evidence substantial selection of material”

or “statements which contain [an] agent’s interpretations or impressions” are “not to be

produced.” See Palermo v. United States, 360 U.S. 343, 352-53 (1959).

       Thus, the Defendants should be precluded from introducing the contents of the interview

reports to impeach witnesses on the basis of inconsistent statements because the interview

reports are not the statements of the witnesses themselves. Moreover, the Defendants should be

precluded from publishing the contents of the interview reports to the jury, or otherwise

suggesting to the jury that the interview report is a statement of the witness.

       J. Pending Motions in Limine

       The United States filed, contemporaneously with this trial brief, a motion in limine

concerning the admissibility of (1) anticipated defense exhibits that may cite the law or constitute

improper interpretations of the law and (2) testimony as to lay witnesses’ opinions about what

the Defendants’ purportedly believed.



                                                 19
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19                     Page 20 of 21 PageID 536


         Defense has filed motions in limine to exclude the Government’s introduction of

Defendant Green’s filing history and similar dealings with other clients.

                                          V. CONCLUSION

         The foregoing is a summary of some of the points that the government anticipates are

likely to arise at trial. Should any legal issues arise that are not covered in this trial brief, the

government respectfully requests leave to submit further memoranda as necessary to assist the

Court.

                                                         Respectfully Submitted,

                                                         ERIN NEALY COX
                                                         UNITED STATES ATTORNEY


                                                         /s/ Mara A. Strier
                                                By:      ROBERT A. KEMINS
                                                         Massachusetts Bar No. 267330
                                                         Trial Attorney
                                                         U.S. Dept. of Justice, Tax Division
                                                         717 N. Harwood, Ste. # 400
                                                         Dallas, TX 75201
                                                         (214) 880-9781
                                                         Robert.A.Kemins@usdoj.gov

                                                         MARA A. STRIER
                                                         Florida Bar No. 644234
                                                         Trial Attorney
                                                         U.S. Dept. of Justice, Tax Division
                                                         150 M Street, NE
                                                         Mail Stop: 1.1505
                                                         Washington, DC 20002
                                                         (202) 514-5886
                                                         Mara.A.Strier@usdoj.gov




                                                   20
  Case 3:18-cr-00356-S Document 91 Filed 09/09/19               Page 21 of 21 PageID 537




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 9, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Mara Strier
                                             Mara Strier
                                             Trial Attorney
                                             Tax Division, United States Department of Justice




                                               21
